               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

WEST CORPORATION,

                  Plaintiff,                            8:19-CV-282

vs.
                                                          ORDER
JODY KISTAITIS, et al.,

                  Defendants.


      IT IS ORDERED:


      1.    The Court will take up the plaintiff's Motion for a Temporary
            Restraining Order and Preliminary Injunction Against Doug
            Thompson (filing 28) at the hearing set for 12 noon on July 11,
            2019 in Courtroom 1 (Special Proceedings), Roman L. Hruska
            Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska.


      2.    The plaintiff is instructed to provide Thompson with notice of this
            action, motion for temporary injunctive relief, and July 11 hearing.


      3.    The Court will rule on the request for a temporary restraining
            order upon being advised that notice has been accomplished.


      Dated this 8th day of July, 2019.


                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
